DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevindik (US 2021/0112146) in view of O’Grady (US 2021/0304191), and further in view of Schuler et al. (US 2019/0287200), hereafter “Schuler.”
Regarding claim 1, Sevindik teaches a non-transitory computer-readable medium (Sevindik: par 0038) having instructions stored thereon for programming one or more processors associated with a network element (Sevindik: 905 of FIG. 9; par 0070) in a network to perform steps of: 	executing [software] that processes and manages a first Blockchain with a first consensus algorithm (Sevindik: 320 of FIG. 3; par 0065, 0149-0152 [Data is recorded into blockchain by these mentioned nodes in any data, information or ledger format. These nodes can also be miners, the purpose of which are to create blocks in blockchain… Any type of consensus algorithm is used to record data in a block. Each miner node shares the exact copy of blockchain with other nodes in the network.]);	communicating with a plurality of nodes in the network (Sevindik: 902, 903, 904 of FIG. 9; par 0123), each being part of a peer-to-peer network that manages the first Blockchain (Sevindik: par 0149-0152 [These nodes can also be miners, the purpose of which are to create blocks in blockchain.]), wherein at least one node of the plurality of nodes one of i) operates at a different network layer (Sevindik: par 0083) and ii) utilizes a different protocol for communication, from the network element (Sevindik: par 0122, 0137); and 	performing one or more applications utilizing the first Blockchain (Sevindik: par 0149-0152 [Data is recorded into blockchain by these mentioned nodes in any data, information or ledger format. These nodes can also be miners, the purpose of which are to create blocks in blockchain… Any type of consensus algorithm is used to record data in a block. Each miner node shares the exact copy of blockchain with other nodes in the network.]).	Sevindik does not explicitly teach: 	executing a virtual machine that processes and manages a first Blockchain; and 	coordinating the one or more applications with a second Blockchain with a second consensus algorithm that is different from the first consensus algorithm, via a smart contract between a space associated with the first consensus algorithm and a space associated with the second consensus algorithm. 	O’Grady teaches: 	executing a virtual machine that processes and manages a first Blockchain (O’Grady: 120, 121 of FIG. 1; par 0039 [The node 120 functions to interface between the node API server or blockchain application module 160 and a blockchain. The node 120 as discussed herein can be a computing resource, such as a server, a virtual machine or virtual server…]; 0090). 	It would have been obvious to one of ordinary skill in the art to implement the blockchain nodes of Sevindik using a virtual machine according to the technique of O’Grady with predictable results. One would be motivated to make the combination in order to realize the various benefits of virtualization such as e.g. efficient use of CPU resources and the ability to implement a variety of execution environments within a single device. It would have further been apparent that any of a variety of execution environments could have been utilized to implement the nodes of Sevindik. Accordingly, utilizing a virtual machine would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination to provide the benefits of smart contracts and supporting transactions via multiple blockchains. Further, as both Sevindik and O’Grady relate to blockchain transactions, due to this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of O’Grady could have been implemented within the Sevindik system with predictable results and a beneficial effect. 	Sevindik-O’Grady does not explicitly teach: 	coordinating the one or more applications with a second Blockchain with a second consensus algorithm that is different from the first consensus algorithm, via a smart contract between a space associated with the first consensus algorithm and a space associated with the second consensus algorithm.	Schuler teaches: 	coordinating one or more applications with a second Blockchain with a second consensus algorithm that is different from a first consensus algorithm, via a smart contract between a space associated with the first consensus algorithm and a space associated with the second consensus algorithm (Schuler: par 0190 [In embodiments in which a second related distributed ledger is used, same or different processes for validating the incident-related data records may be used (e.g., via chaincode, smart contract, or consensus) between the first and second distributed ledgers and same or different consensus algorithms may be used between the first and second distributed ledgers.]).	It would have been obvious to one of ordinary skill in the art to utilize the smart contracts of Schuler to validate transactions between different blockchains within the Sevindik-O’Grady system with predictable results. A high likelihood of success is anticipated given that Sevindik-O’Grady, like Schuler, discloses a system for validating transactions among different blockchains using different consensus algorithms (O’Grady: par 0045, 0124-0126). Accordingly, implementing the transaction validation technique of Schuler within the Sevindik-O’Grady system would have amounted to simple substitution of one known element for another with predictable results. Further, in view of the substantial similarity of the references it would have been readily apparent to one of ordinary skill that various beneficial features of Schuler could have been implemented within the Sevindik-O’Grady system with predictable results and a beneficial effect. 

Regarding claim 2, the non-transitory computer-readable medium of claim 1, wherein the at least one node utilizes the one of the different network layer and the different protocol for implementing a consensus algorithm (Sevindik: par 0152 [Any type of consensus algorithm is used to record data in a block. Each miner node shares the exact copy of blockchain with other nodes in the network.]). 

Regarding claim 6, the non-transitory computer-readable medium of claim 1, wherein the steps further include utilizing JavaScript Object Notation (JSON) to record data in the first Blockchain (O’Grady: par 0117). 

Regarding claim 7, the non-transitory computer-readable medium of claim 1, wherein the communicating includes encryption (O’Grady: par 0173). 

Regarding claim 9, a network element (Sevindik: 905 of FIG. 9; par 0070) comprising: 	one or more processors and memory comprising instructions (Sevindik: par 0038) that, when executed, cause the one or more processors to 	execute a virtual machine that processes and manages a first Blockchain with a first consensus algorithm (O’Grady: 120, 121 of FIG. 1; par 0039 [The node 120 functions to interface between the node API server or blockchain application module 160 and a blockchain. The node 120 as discussed herein can be a computing resource, such as a server, a virtual machine or virtual server…]; 0090; Sevindik: 320 of FIG. 3; par 0065, 0149-0152), communicate with a plurality of nodes in the network, each being part of a peer-to-peer network that manages the first Blockchain (Sevindik: par 0149-0152 [These nodes can also be miners, the purpose of which are to create blocks in blockchain.]), wherein at least one node of the plurality of nodes one of i) operates at a different network layer (Sevindik: par 0083) and ii) utilizes a different protocol for communication, from the network element (Sevindik: par 0122, 137), 	perform one or more applications utilizing the first Blockchain (Sevindik: par 0149-0152 [Data is recorded into blockchain by these mentioned nodes in any data, information or ledger format. These nodes can also be miners, the purpose of which are to create blocks in blockchain… Any type of consensus algorithm is used to record data in a block. Each miner node shares the exact copy of blockchain with other nodes in the network.]); and	coordinate the one or more applications with a second Blockchain with a second consensus algorithm that is different from the first consensus algorithm via a smart contract between a space associated with the first consensus algorithm and a space associated with the second consensus algorithm (Schuler: par 0190 [In embodiments in which a second related distributed ledger is used, same or different processes for validating the incident-related data records may be used (e.g., via chaincode, smart contract, or consensus) between the first and second distributed ledgers and same or different consensus algorithms may be used between the first and second distributed ledgers.]). 

Regarding claim 10, the network element of claim 9, wherein the at least one node utilizes the one of the different network layer and the different protocol for implementing a consensus algorithm (Sevindik: par 0152 [Any type of consensus algorithm is used to record data in a block. Each miner node shares the exact copy of blockchain with other nodes in the network.]). 

Regarding claim 14, the network element of claim 9, wherein the instructions that, when executed, further cause the one or more processors to utilizing JavaScript Object Notation (JSON) to record data in the first Blockchain (O’Grady: par 0117). 

Regarding claim 15, a method implemented by a network element comprising:	executing a virtual machine that processes and manages a first Blockchain with a first consensus algorithm (O’Grady: 120, 121 of FIG. 1; par 0039 [The node 120 functions to interface between the node API server or blockchain application module 160 and a blockchain. The node 120 as discussed herein can be a computing resource, such as a server, a virtual machine or virtual server…]; 0090; Sevindik: 320 of FIG. 3; par 0065, 0149-0152);	communicating with a plurality of nodes in the network, each being part of a peer-to-peer network that manages the first Blockchain (Sevindik: par 0149-0152 [These nodes can also be miners, the purpose of which are to create blocks in blockchain.]), wherein at least one node of the plurality of nodes one of i) operates at a different network layer (Sevindik: par 0083) and ii) utilizes a different protocol for communication, from the network element (Sevindik: par 0122, 0137); 	performing one or more applications utilizing the first Blockchain (Sevindik: par 0149-0152 [Data is recorded into blockchain by these mentioned nodes in any data, information or ledger format. These nodes can also be miners, the purpose of which are to create blocks in blockchain… Any type of consensus algorithm is used to record data in a block. Each miner node shares the exact copy of blockchain with other nodes in the network.]); and 	coordinating the one or more applications with a second Blockchain with a second consensus algorithm that is different from the first consensus algorithm, via a smart contract between a space associated with the first consensus algorithm and a space associated with the second consensus algorithm (Schuler: par 0190 [In embodiments in which a second related distributed ledger is used, same or different processes for validating the incident-related data records may be used (e.g., via chaincode, smart contract, or consensus) between the first and second distributed ledgers and same or different consensus algorithms may be used between the first and second distributed ledgers.]).

Regarding claim 16, the method of claim 15, wherein the at least one node utilizes the one of the different network layer and the different protocol for implementing a consensus algorithm (Sevindik: par 0152 [Any type of consensus algorithm is used to record data in a block. Each miner node shares the exact copy of blockchain with other nodes in the network.]).

Regarding claim 20, the method of claim 15, further comprising utilizing JavaScript Object Notation (JSON) to record data in the first Blockchain (O’Grady: par 0117).

Claims 5, 13, and 19 are rejected as being unpatentable over Sevindik (US 2021/0112146), in view of O’Grady (US 2021/0304191), further in view of Schuler et al. (US 2019/0287200), and further in view of Sreedhar et al. (US 2021/0303713), hereafter “Sreedhar.”
Regarding claim 5, Sevindik-O’Grady-Schuler does not explicitly teach the non-transitory computer-readable medium of claim 1, wherein the second Blockchain is from a second peer-to-peer network that is at the different network layer from the peer-to-peer network.
	Sreedhar teaches: 
wherein a second Blockchain is from a second peer-to-peer network that is at the different network layer from a peer-to-peer network (Sreedhar: par 0050).	It would have been obvious to one of ordinary skill to implement the different blockchains of Sreedhar within the Sevindik-O’Grady-Schuler system with predictable results. One would be motivated to make the combination to provide the benefit of providing enhanced security for sensitive data using the process of Sreedhar. One would further be motivated to make the combination because of the explicit suggestions in Sevindik and O’Grady that any of a variety of blockchains and associated functionalities may be implemented within the system (O’Grady: par 0044, 0151; Sevindik: par 0149-0152). One would further be motivated to make the combination in view of the substantial similarity of the references. Both Sevindik-O’Grady-Schuler and Sreedhar disclose systems for performing blockchain transactions and integrating multiple blockchains. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Sreedhar could have been implemented within the Sevindik-O’Grady-Schuler with predictable results and a beneficial effect. 

Regarding claim 13, the network element of claim 9, wherein the second Blockchain is from a second peer-to-peer network that is at the different network layer from the peer-to-peer network (Sreedhar: par 0050). 

Regarding claim 19, the method of claim 15, wherein the second Blockchain is from a second peer-to-peer network that is at the different network layer from the peer-to-peer network (Sreedhar: par 0050).

Claim 8 is rejected as being unpatentable over Sevindik (US 2021/0112146), in view of O’Grady (US 2021/0304191), further in view of Schuler et al. (US 2019/0287200), and further in view of Edelman et al. (US 2019/0244181), hereafter “Edelman.”
Regarding claim 8, Sevindik-O’Grady-Schuler does not teach the non-transitory computer-readable medium of claim 1, wherein the one or more applications include network capacity tokenization. 	Edelman teaches: 	wherein the one or more applications include network capacity tokenization (Edelman: par 0001, 0013).	It would have been obvious to one of ordinary skill to implement the bandwidth-selling functionality of Edelman within the Sevindik-O’Grady-Schuler system with predictable results. One would be motivated to make the combination to provide the benefit of enabling entities to buy and sell surplus network capacity. A high likelihood of success is anticipated given that the Edelman system functions using a blockchain and Sevindik-O’Grady-Schuler likewise provides a blockchain-based system that may be used for commercial transactions. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Edelman could have been implemented within the Sevindik-O’Grady-Schuler system with predictable results and a beneficial effect.

Response to Arguments
Applicants’ arguments, filed 24 June 2022, have been fully considered but are moot in view of the new grounds of rejection presented herein, the new grounds of rejection having been made necessary by the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454